No. 99-50464
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50464
                          Summary Calendar



JEFFREY ZEAL STEFANOFF,

                               Plaintiff-Appellee-Cross-Appellant,

versus

HAYS COUNTY, TEXAS, ET AL.,

                                                       Defendants,

HAYS COUNTY, TEXAS,

                               Defendant-Appellant-Cross-Appellee.


                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. A-95-CV-296-SC
                       --------------------
                          March 30, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Hays County, Texas, appeals from the grant of summary

judgment giving injunctive relief to Jeffrey “Zeal” Stefanoff and

from the order granting attorneys fees to Stefanoff.   Stefanoff

appeals from the denial of compensatory damages for the Equal

Protection Clause violation that we noted in Stefanoff v. Hays




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50464
                                  -2-

County, Texas, 154 F.3d 523 (5th Cir. 1998), regarding former

Sheriff Paul Hastings’s exercise of his statutory discretion to

grant good-time credits to prisoners in the Hays County Jail.

Stefanoff moves conditionally for appellate costs and attorneys

fees; Stefanoff’s motion is DENIED.    Stefanoff also moves to

supplement the record or for us to take judicial notice of a

complaint filed by another individual; Stefanoff’s motion is

DENIED.

     Stefanoff contends that the magistrate judge erred by

failing to allow him to present evidence of actual injury arising

from the Equal Protection violation.    He argues that this court’s

earlier opinion as to Sheriff Hastings’s immunity had no

preclusive effect as to Hays County.    Hays County contends that

the magistrate judge erred by finding any liability because

Stefanoff suffered no actual injury.

     Compensatory damages “should be awarded only to compensate

actual injury[.]”   Carey v. Piphus, 435 U.S. 247, 266 (1978).      We

found in the earlier appeal that Stefanoff’s disruptive media

activities provided a constitutionally legitimate reason for

Sheriff Hastings to deny Stefanoff good-time credits, and we

determined that Hastings was entitled to immunity from suit.

Stefanoff, 154 F.3d at 527.    Our earlier opinion is conclusive on

this matter, see United States v. Lawrence, 179 F.3d 343, 351

(5th Cir. 1999), cert. denied, 120 S. Ct. 836 (2000); Stefanoff

suffered no actual injury.    The district court did not err by

denying compensatory damages.
                             No. 99-50464
                                  -3-

     A plaintiff may obtain nominal damages for a constitutional

violation, even absent actual injury.       Lewis v. Woods, 848 F.2d

649, 651 (5th Cir. 1988).    Because Sheriff Hastings adopted an

unconstitutional policy as Hays County’s policymaker, Stefanoff

was entitled to nominal damages from Hays County.       The magistrate

judge did not err by finding Hays County liable and awarding

Stefanoff nominal damages.

     Hays County contends that the magistrate judge’s grant of

injunctive relief to Stefanoff was improper.      Hays County is

correct, and we vacate the grant of injunctive relief.

     The evidence in the record indicated that current Sheriff

Don Montague has never considered employing the policy found

constitutionally invalid in our earlier opinion.      Thomas Morrow’s

affidavit did not refute Sheriff Montague’s affidavit – Montague

was elected in 1996, and Morrow swore that he was told of the

former policy in 1994.   Stefanoff swore that in January 1999 he

was arrested again in Hays County for possession of marijuana.

He does not state that he has been convicted and sentenced on

that charge.   The question of good-time credit has not arisen

because good-conduct credit applies only to a sentence.       See TEX.

CODE CRIM. P. ANN. art. 42.032 § 2 (West Supp. 2000).    Even were

Stefanoff convicted, in light of Sheriff Montague’s affidavit, it

is speculative whether Sheriff Hastings’s offending policy will

be applied to Stefanoff to deny good-conduct time.      Whether

Stefanoff will suffer any future injury due to the policy we

found to violate the Equal Protection Clause was, and is,
                            No. 99-50464
                                 -4-

entirely speculative.    Stefanoff lacked standing to obtain

injunctive relief, Society of Separationists, Inc. v. Herman, 959

F.2d 1283, 1285 (5th Cir. 1992); the grant of injunctive relief

was an abuse of discretion.    Alcatel, USA, Inc. v. DGI

Technologies, Inc., 166 F.3d 772, 790 (5th Cir. 1999).

     Hays County contends that the magistrate judge erred by

awarding attorney’s fees and costs to Stefanoff.    We vacate the

award and remand the issue of attorney’s fees and costs for

reconsideration by the district court.

     “[A] plaintiff who wins nominal damages is a prevailing

party under [42 U.S.C.] § 1988.”    Farrar v. Hobby, 506 U.S. 103,

112 (1992).   The degree of success, however, is the most critical

factor in determining the reasonableness of an attorney’s fee

award.   Id. at 114.   “When a plaintiff recovers only nominal

damages because of his failure to prove an essential element of

his claim for monetary relief, the only reasonable fee is usually

no fee at all.”    Id. at 115 (internal citation omitted).     A

plaintiff who obtains nominal damages may be entitled to

attorney’s fees if the goal of his lawsuit was achieved and the

suit itself caused the defendant to remedy the complained-of

conditions.   Pembroke v. Wood County, Texas, 981 F.2d 225, 230

(5th Cir. 1993).

     With the grant of injunctive relief invalidated, Stefanoff’s

award of attorney’s fees and costs is based solely on his award

of nominal damages.    The district court should consider on remand

whether attorney’s fees and costs should be awarded in light of

the invalidation of the grant of injunctive relief and, if so,
                          No. 99-50464
                               -5-

what the amount of those fees and costs should be.   We express no

views on this issue in this opinion.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.